PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of:
ALNAIMI, ESSA I., et al.
Application No. 16/806,847
Filed:  March 02, 2020
Attorney Docket No. : 00501/008157-US0 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the requests for refund filed August 19, 2021.

The request for refund is GRANTED.

Applicant request a refund of $140.00 for duplicate petition fees paid June 30, 2021 and July 01, 2021, for the filing of a petition to withdraw from issue.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $140.00 and has been refunded to applicant’s deposit account on October 15, 2021. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.
  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions